 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
       SECURITIES AND EXCHANGE                           CASE NO. C17-1600-RSM
 9     COMMISSION,

10                           Plaintiff,
                                                         ORDER GRANTING IN PART
              v.                                         PARTIES’ STIPULATED MOTION
11                                                       TO EXTEND DISCOVERY AND
       KAMILLA BJORLIN, ANDREW HODGE,                    DISPOSITIVE MOTION
12     and BRIAN NICHOLS,                                DEADLINES

13                           Defendants.

14

15          This matter comes before the Court on parties’ Stipulated Motion to Extend Discovery

16   and Dispositive Motion Deadlines. Dkt. #89. Finding that good cause exists to extend the

17   deadlines, it is hereby ORDERED that the deadlines are revised as follows:

18       Deadline for filing motions related to          October 28, 2019
         discovery. Any such motions shall be
19       noted for consideration pursuant to
         LCR7(d)(3)
20
         Discovery completed by                          November 29, 2019
21

22
     ORDER GRANTING IN PART PARTIES’
23   STIPULATED MOTION TO EXTEND
     DISCOVERY AND DISPOSITIVE MOTION
     DEADLINES
     PAGE - 1
 1     All dispositive motions must be filed         December 12, 2019
       by and noted on the motion calendar
 2     no later than the fourth Friday
       thereafter (see LCR 7(d))
 3

 4        DATED this 24 day of September, 2019.

 5

 6                                             A
                                               RICARDO S. MARTINEZ
 7                                             CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     ORDER GRANTING IN PART PARTIES’
23   STIPULATED MOTION TO EXTEND
     DISCOVERY AND DISPOSITIVE MOTION
     DEADLINES
     PAGE - 2
